



EXHIBIT 10.4
VOTING AGREEMENT
This VOTING AGREEMENT is dated as of September 21, 2016 (this “Agreement”), by
and between Roka Bioscience, Inc., a Delaware corporation (the “Company”), and
the shareholder named on the signature page hereto under the heading
“Shareholder” (the “Shareholder”).
WHEREAS, the Company and certain investors (each, an “Investor,” and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as September 16, 2016 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, up to 22,500 shares
of the Company’s Series A Convertible Preferred Stock, par value $0.001 per
share (the “Series A Preferred”) which converts into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), and five-year
warrants to purchase shares of Common Stock (the “Warrants”);
WHEREAS, as of the date hereof, the Shareholder owns the number of shares of
Common Stock, which represents the percentage of the total issued and
outstanding capital stock, of the Company, each as set forth below the
Shareholder’s name on the signature page hereto; and
WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that the
Shareholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Shareholder has agreed, to enter into this
Agreement with respect to all of the shares of Common Stock now owned and which
may hereafter be acquired by the Shareholder and any other securities, if any,
which the Shareholder is currently entitled to vote, or after the date hererof,
becomes entitled to vote, at any meeting of shareholders of the Company (the
“Other Securities”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
ARTICLE I.


VOTING AGREEMENT OF THE SHAREHOLDER


SECTION 1.01.    Voting Agreement. Subject to the last sentence of this Section
1.01, the Shareholder hereby agrees that at any meeting of the shareholders of
the Company, however called, and in any action by written consent of the
Company’s shareholders, the Shareholder shall vote its Common Stock and the
Other Securities: (a) in favor of the Shareholder Approval (as defined in the
Securities Purchase Agreement) as described in Section 4.11(d) of the Securities
Purchase Agreement; and (b) against any proposal or any other corporate action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Securities Purchase Agreement or which could result in any of the conditions to
the Company’s obligations under the Securities Purchase Agreement not being
fulfilled. The Shareholder hereby acknowledges receipt and review of a copy of
the Securities Purchase Agreement and the other Transaction Documents (as
defined in the Securities Purchase Agreement). The obligations of the
Shareholder under this Section 1.01 shall terminate immediately following the
occurrence of the Shareholder Approval.





--------------------------------------------------------------------------------







ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER


The Shareholder hereby represents and warrants to each of the Investors as
follows:
 
SECTION 2.01.    Authority Relative to This Agreement. The Shareholder has all
necessary legal capacity, power and authority to execute and deliver this
Agreement, to perform his, her or its obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Shareholder and constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms, except (a) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws now or hereafter in effect relating to, or affecting generally the
enforcement of creditors’ and other obligees’ rights, (b) where the remedy of
specific performance or other forms of equitable relief may be subject to
certain equitable defenses and principles and to the discretion of the court
before which the proceeding may be brought, and (c) where rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.
 
SECTION 2.02.    No Conflict. (a) The execution and delivery of this Agreement
by the Shareholder does not, and the performance of this Agreement by the
Shareholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Shareholder or by which the Common Stock or the Other Securities owned by
the Shareholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by the
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Shareholder is a party or by which the Shareholder or the Common
Stock or Other Securities owned by the Shareholder are bound.


(b)    The execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Shareholder.


SECTION 2.03.    Title to the Stock. As of the date hereof, the Shareholder is
the owner of the number of shares of Common Stock set forth on the signature
page hereto, entitled to vote, without restriction, on all matters brought
before holders of capital stock of the Company, which Common Stock represent on
the date hereof the percentage of the outstanding stock and voting power of the
Company set forth above. Such Common Stock are all the securities of the Company
owned, either of record or beneficially, by the Shareholder. Such Common Stock
are owned free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, agreements, limitations on the Shareholder’s
voting rights, charges and other encumbrances of any nature whatsoever. The
Shareholder has not appointed or granted any proxy, which appointment or grant
is still effective, with respect to the Common Stock or Other Securities owned
by the shareholder.





--------------------------------------------------------------------------------





ARTICLE III.


COVENANTS


SECTION 3.01.    No Disposition or Encumbrance of Stock. The Shareholder hereby
covenants and agrees that, until the Shareholder Approval has been obtained,
except as contemplated by this Agreement, the Shareholder shall not offer or
agree to sell, transfer, tender, assign, hypothecate or otherwise dispose of,
grant a proxy or power of attorney with respect to, or create or permit to exist
any security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on the Shareholder’s voting rights, charge or other
encumbrance of any nature whatsoever (“Encumbrance”) with respect to the Common
Stock or Other Securities, directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that the
Shareholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.
        
SECTION 3.02.    Company Cooperation. The Company hereby covenants and agrees
that it will not, and the Shareholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Common Stock or Other Securities subject to this Agreement unless the
provisions of Section 3.01 have been complied with. The Company agrees to use
its reasonable best efforts to ensure that at any time in which any Shareholder
Approval is required pursuant to Section 4.11(d) of the Securities Purchase
Agreement, it will cause holders of Common Stock or Other Securities
representing the percentage of outstanding capital stock required to vote in
favor of the Transaction in order for the Company to comply with its obligations
under Section 4.11(d) of the Securities Purchase Agreement to become party to
and bound by the terms and conditions of this Agreement and the Common Stock and
Other Securities held by such holders to be subject to the terms and conditions
of this Agreement.


ARTICLE IV.


MISCELLANEOUS


SECTION 4.01.    Further Assurances. The Shareholder will execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.


SECTION 4.02.    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.


SECTION 4.03.    Entire Agreement. This Agreement constitutes the entire
agreement between the Company and the Shareholder with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Company and the Shareholder with respect to the
subject matter hereof.    





--------------------------------------------------------------------------------





SECTION 4.04.    Amendment. The provisions of this Agreement may not be amended
or waived, nor may this Agreement be terminated by the Company other than
pursuant to the provisions of Section 4.07.


SECTION 4.05.    Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


SECTION 4.06.    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Shareholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


SECTION 4.07.    Termination. This Agreement shall terminate immediately
following the earlier to occur of: (i) the occurrence of the Shareholder
Approval or (ii) the termination of the Securities Purchase Agreement pursuant
to its terms.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
THE COMPANY:


ROKA BIOSCIENCE, INC.
By:
/s/ Lars Boesgaard
 
Name:
Lars Boesgaard
 
Title:
Chief Financial Officer

 
 






SHAREHOLDER:


By:
 
 
Name:
 
 
Title:
 





 
Total No. of Shares Owned
by Shareholder:


 _________________
 Percentage Ownership:




_________________







